RESPONSE TO APPLICANT’S AMENDMENT


1.  Applicant's amendment, filed 5/17/2022, is acknowledged.

2.  Claims 1-19 are pending.

3.  Upon reconsideration, the Examiner has extended the search to cover the species of sarcoma.
 
4.  Claims 1-19  are under consideration in the instant application as they read on rheumatoid arthritis (RA), colitis , Crohn’s disease, multiple sclerosis (MS), Alzheimer’s disease (AD) and sarcoma.

5.  In view of the amendment filed on 5/17/2022, only the following rejection are remained.	

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating rheumatoid arthritis, IBD (Crohn’s Disease and ulcerative colitis) and multiple sclerosis, Alzheimer’s disease, and sarcoma in a subject comprising administering to the subject a 5 amino acid peptide consisting of SEQ ID NO: 1 (MTADV), does not reasonably provide enablement for methods of treating each and every inflammatory disease in a subject with the MTADV peptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the same reasons set forth in the previous Office Action mailed 02/17/2022.

Applicant’s arguments, filed 05/17/2022, have been fully considered, but have not been found convincing.

Applicant submits that the MTADV peptide (SEQ ID NO: 1) has anti-inflammatory properties, as demonstrated e.g. by its ability to reduce joint inflammation in vivo in a CIA mouse model which is a mouse model of human RA (Example 2-4 of the instant application). 

The Examiner agrees and enabled the specification for methods of treating RA with MTADV peptide. 

Applicant submits that the  specification discloses 3 potential target proteins of the peptide: serum amyloid A (SAA), transthyretin and apolipoprotein B (Examples 7&9).   These 3 indicated target proteins are known to be involved in the pathology f may inflammatory disease including, but not limited to RA, IBD, MS, Amyloidosis, Alzheimer’s disease, viral infections, cardiovascular inflammatory disease and cancer.  Further, as is evidenanced by the Declaration under 1.132 by Pro. David Naor, a co-inventor of the claimed invention, based on the teachings of the instant application the present inventors have conducted additional experiments which validated the therapeutic potential of the claimed peptides for the treatment of fibroscarcoma, multiple sclerosis, Alzheimer’s disease and Crohn’s disease.  

The Examiner notices that he indicated that the specification is enabled for methods of treating rheumatoid arthritis, IBD (Crohn’s Disease and ulcerative colitis) and multiple sclerosis, Alzheimer’s disease, and sarcoma. However, Applicant is claiming that MTADV peptide can be the magic bullet against each and every inflammatory disease. Dr. Naor declaration does not address the treatment of each and every inflammatory disease. The Examiner enabled all the diseases in which the Naor declaration demonstrated that the MTADV peptide has a therapeutic effect. 
 
While serum amyloid A (SAA), transthyretin and apolipoprotein B are a biomarker for inflammatory diseases, neither the specification nor the prior art show that serum amyloid A (SAA), transthyretin and apolipoprotein B cause each and every inflammatory diseases.  Importantly, the specification fails to show the consequences of the binding of the MTADV to SAA, transthyretin and apolipoprotein B on inflammatory diseases. The specification fails to show that SAA, transthyretin and apolipoprotein B biomarkers  are future target therapies for inflammatory disease including cancer.  No empirical data evaluating the role of SAA, transthyretin and apolipoprotein B in inflammatory diseases  is presented in the specification.

 Cheng et al (EMBO Rep. 2018 Oct; 19(10): e45517) teach that serum amyloid A (SAA) suppresses LPS-induced inflammation and tissue injury. Further, Cheng et al teach that acute-phase SAA provides innate feedback protection against LPS‐induced inflammation and tissue injury (abstract).  Cheng et al teach that the in vivo functions of SAA in inflammatory diseases remain to be investigated.  Cheng et al teach that contrary to the widely claimed proinflammatory activities of SAA, transgenic mice expressing SAA1 did not develop spontaneous inflammation and instead showed reduced inflammatory cytokine expression, diminished neutrophil infiltration in the lungs, improved survival and significantly reduced endotoxin levels when challenged with LPS or cecal ligation and puncture (CLP) (see page 2, left col., top ¶).

Siegmund et al (PLoS ONE 11(3): e0150893, 2016) teach that SAA modulate fibrogenic responses in the liver in either a positive or negative fashion, depending on the presence of nuclear factor κβ (abstract). 

The specification fails to show all these inflammatory disease are treatable with the claimed MTADV peptide.   The specification fails to show that the MTADV peptide has beneficial effects on patients with each and every inflammatory disease.

Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

The declaration filed under 37 CFR1.132 by Dr. Naor on 05/17/2022 is insufficient to enable the full scope of the claimed inflammatory diseases for the reasons above.     

 
8.  Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
9.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 25, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644